Citation Nr: 0507429	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the Army from April 1965 
to March 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In March 2003, the veteran testified before the undersigned 
Acting Veterans law Judge.  A transcript of the hearing is 
part of the record. 

In July 2003, the Board remanded the appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In the statement of the case, dated in April 2002, the RO 
relied, in part, on a medical opinion to deny the claim.  
Since the opinion was not in the file, the Board in its July 
2003 remand asked the RO to obtain it for the record.  And 
since the RO has been unable to obtain the opinion and 
additional relevant evidence has been presented, any further 
effort to obtain the opinion would not produce a meaningful 
result because the opinion would not based on all the 
evidence of record.  

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, further evidentiary development 
is needed.  Accordingly under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the case is remanded for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the duty to 
notify, 38 U.S.C.A. § 5103, notify the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim. 
2.  Arrange to have the veteran's file 
reviewed by a pulmonary specialist to 
determine whether the veteran's 
sarcoidosis had onset in service.  As for 
the onset of sarcoidosis, the examiner is 
asked to consider the following facts:  

The service medical records show 
that the veteran gave a history of 
shortness of breath and chest pain 
both on entrance and separation 
examinations and in each instance a 
chest X-ray was normal.  Also, there 
was documentation of a small, 
sebaceous cyst behind the ear and a 
small, cystic scrotal mass.  After 
service in 1979, sarcoid was 
diagnosed by VA on the basis of 
X-ray findings from 1975 and 1979.  

After a review of the record and 
considering the above facts, the examiner 
is asked to express an opinion on the 
following questions: 

a.  As to the onset of sarcoidosis, 
what is the clinical significance, 
if any, of the veteran's subjective 
complaints of shortness of breath 
and chest pain shown on entrance and 
separation examinations in the 
context of contemporaneous chest X-
rays that were read as normal? 

b.  As to the onset of sarcoidosis, 
what is the clinical significance, 
if any, of the sebaceous cyst behind 
the ear and a small, cystic scrotal 
mass?  

c.  After review of the record, is 
it at least as likely as not that 
sarcoidosis had onset in service? 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of onset during service as 
it is to find against onset during 
service. 

3.  Thereafter adjudicate the claim.  If 
the claim is denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



